Case 1:19-cv-02875-MKB-RML Document 30 Filed 04/23/20 Page 1 of 3 PageID #: 242




              42 W. 38TH STREET, SUITE 1002, NEW YORK, NY 10018 | (646) 568-4280 | CONTACT@TS-FIRM.COM




        April 23, 2020

        VIA CM/ECF

        To:      Honorable Robert M. Levy
                 Theodore Roosevelt Courthouse
                 225 Cadman Plaza East
                 Brooklyn, New York 11201

        Re:       Varn v. Orchestrade, Inc. et al., No. 1:19-cv-02875-MKB-RML



 Dear Judge Levy,

          We represent Plaintiff Liam Varn (“Mr. Varn”) in the above-captioned action. We submit
 this letter in opposition to Defendants’ request to file a motion to limit initial discovery, made by
 letter dated April 22, 2020 (“Request,” Dkt. No. 28).

          Defendants’ Request grossly mischaracterizes the Court’s Memorandum and Order dated
 March 30, 2020 (the “Decision,” Dkt. No. 24). Defendants’ Request states that “Judge Brodie
 held that if it could be shown that Plaintiff solicited orders in New York, Plaintiff’s FIFA claim
 would also be dismissed.” Request, at *1. But there is nothing at all in the Decision to support
 that “holding.” Instead, the Decision states: “the Court finds that Plaintiff was not a sales
 representative as defined by FIFA and section 191 of the NYLL.” Decision, at 25. Defendants’
 description of what “Judge Brodie held” is so far beyond any defensible reading of the Decision
 that it toes the line between misinterpretation and a lack of candor to the tribunal.

         Indeed, Judge Brodie’s finding that “Plaintiff was not a sales representative as defined by
 FIFA and section 191 of the NYLL” (Decision, at 25) was not based on an absence of evidence,
 as the Request implies. Request at *2 (“Judge Brodie could not determine whether ‘Plaintiff was
 a sales representative within the meaning of [§] 191-a.’”) (emphasis added). In reality, the
 Court’s finding was supported by a detailed analysis of not only the pleadings but also
 undisputed facts and documentary evidence, as follows:
Case 1:19-cv-02875-MKB-RML Document 30 Filed 04/23/20 Page 2 of 3 PageID #: 243



         Moreover, neither the allegations in the Complaint nor the terms of the Services
         Agreement suggest that Plaintiff was a sales representative under NYLL section
         191-a and therefore precluded from asserting a claim under FIFA.

 Decision, at 24. With Seussian logic, Defendants’ Request takes this “no” to mean “yes”—
 splicing this excerpt to conclude that “Judge Brodie made clear that evidence demonstrating that
 Varn ‘was a sales representative under NYLL [§] 191-a’ would ‘preclude[] [Varn] from asserting
 a claim under FIFA.’”. Request, at *1.

 The Decision continues:

         Although the Services Agreement states that Plaintiff’s responsibilities included the
         “generation of new sales opportunities in the Americas,” it did not indicate that
         Plaintiff was responsible for specifically soliciting sales within New York. (Sales
         Agreement 1.) The language that Plaintiff was responsible for the “generation” of
         “sales opportunities” in “the Americas” does not support a finding that Plaintiff
         solicited orders in New York State to make him a sales representative. [Citing
         cases]

         Because Plaintiff does not allege that he solicited orders in New York there is
         nothing in the record to suggest that Plaintiff was a sales representative within
         the meaning of the section 191-a. [Citing cases]

 Decision, at 24 (emphasis added). Yet again, Defendants assert this passage means the
 opposite of what it says. See Request, at *1 (“It is indisputable that Plaintiff solicited orders
 in New York.”).

 The Decision continues to express a clear finding—based on both the pleadings as well as
 documentary evidence—that Plaintiff has stated a FIFA claim and his claims do not fall
 under FIFA’s “Sales Representative” exception:

         Accepting as true Plaintiff’s allegations that he was paid a monthly retainer for his
         “generation of new sales opportunities in the Americas,” and in light of the
         Services Agreement’s explicit statement that Plaintiff is not an employee and
         the absence of any indication that Plaintiff specifically solicited sales in New
         York, the Court finds that Plaintiff was not a sales representative as defined
         by FIFA and section 191 of the NYLL. [Citing cases]

         In addition, because Plaintiff alleges that he had a contract to perform freelance
         services, pursuant to which Defendants have failed to fully compensate him for the
         services he rendered, the Court finds that Plaintiff has plausibly stated a claim for
         relief under FIFA. See N.Y.C. Admin Code §§ 20-927, 20-929.

 Decision, at 24-25 (emphasis added).




                                                    2
Case 1:19-cv-02875-MKB-RML Document 30 Filed 04/23/20 Page 3 of 3 PageID #: 244



         Furthermore, Defendants’ Request raises numerous arguments about the Freelance Isn’t
 Free Act (FIFA) that Defendants’ already made in their Motion to Dismiss. See Memorandum of
 Law in Support of Defendants’ Motion to Dismiss, Dkt. No. 10, at 8-13. These arguments were
 fully briefed, considered by the Court, and explicitly rejected. The Court’s finding is now law of
 the case. See, e.g., United States v. Catholic Health Sys. of Long Is. Inc, 2018 WL 3825906
 (E.D.N.Y. 2018) (Brodie, J.) (rejecting arguments that had already been raised in a prior motion
 to dismiss under the law of the case doctrine, which “counsels a court against revisiting its prior
 rulings in subsequent stages of the same case absent cogent and compelling reasons such as an
 intervening change of controlling law . . . A court should therefore be loathe to revisit an earlier
 decision”).

         The Decision plainly does not limit discovery nor imply that limitations are necessary. If
 Judge Brodie had thought limiting discovery was necessary, she would have ordered it, as she
 has in rulings on numerous past motions to dismiss. See, e.g., Siino v City of New York, 2020 WL
 1861865, at *1 (E.D.N.Y. Apr. 14, 2020); In re ALB-GOLD Teigwaren GmbH, 2019 WL
 4140852, at *7 (E.D.N.Y. 2019); Jacobs v New York City Dept. of Educ., 2015 WL 7568642, at
 *5 (E.D.N.Y. 2015).

         Nor has Plaintiff “ask[ed] for unfettered discovery based on a claim he has not even
 asserted.” Request, at *3. Plaintiff has not yet had an opportunity to ask for any discovery
 whatsoever. If Defendants feel that any of Plaintiff’s forthcoming discovery requests are unduly
 broad or otherwise improper, Defendants should object to those requests once they are made and
 through the appropriate procedural vehicles.

         The Court’s Decision is clear about which claims are dismissed and which may proceed
 to discovery. The Decision is also clear in rejecting Defendants’ arguments about application of
 FIFA’s exception for those covered by NYLL 191-a. Defendants’ Request is frivolous and
 should be denied.



                                               Sincerely,

                                               ___________________
                                               John J. Thompson, Esq.
                                               THOMPSON & SKRABANEK, PLLC
                                               42 W. 38th Street, Suite 1002,
                                               New York, NY 10018
                                               T: (646) 568-4280 ext. 701
                                               M: (206) 920-3018
                                               jt@ts-firm.com




                                                  3
